IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PATRICIA DUTY AND DEBRA MILLER,            : No. 529 EAL 2021
INDIVIDUALLY AND AS                        :
ADMINISTRATORS OF THE ESTATE OF            :
JENNIFER WRIGHT,                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
TOYOTA ADVANCED LOGISTICS,                 :
BASTIAN SOLUTIONS, PEACH STATE             :
INTEGRATED TECHNOLOGIES, TOYORA            :
INDUSTRIAL EQUIPMAN MFG. INC.,             :
RAYMOND CORPORATION, RAYMOND-              :
MUSCATINE, INC., LIFT, INC., PACIFIC       :
RIM CAPITAL INC., ALEJANDRO SACHEZ         :
BELTRAN, HAMILTON CASTER, TOYOTA           :
MOTOR CORP., TOYOTA INDUSTRIES,            :
CORP., TOYOTA FORKLIFTS, TOYOTA            :
MATERIAL HANDLING USA, INC.,               :
TOYOTA INDUSTRIES NORTH AMERICA,           :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.